         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  YAHAIRA MUÑOZ,
                                                              No. 3:19-cv-01793 (MPS)
  Plaintiff,
  v.
  JLO AUTOMOTIVE, INC. d/b/a EXECUTIVE KIA,
  Defendant.



               RULING AND ORDER ON MOTION FOR DEFAULT JUDGMENT

       Plaintiff Yahaira Muñoz brings this action against JLO Automotive, Inc., doing business

as Executive Kia (“Executive Kia”). She alleges that Executive Kia violated state and federal

consumer protection laws when providing financing for her car purchase. Muñoz served

Executive Kia with the complaint on November 13, 2019. ECF No. 1. The following month I

granted her motion for default against Executive Kia for failure to respond to the complaint. ECF

9. Muñoz now moves for default judgment in the amount of $9,124.00. ECF No. 11. For the

reasons set forth below, the motion is GRANTED in part, DENIED in part, and DENIED

without prejudice in part.

I. FACTUAL BACKGROUND

       On November 28, 2018, Plaintiff, Yahaira Muñoz, visited Executive Kia interested in

purchasing a used vehicle. ECF No. 1 ¶ 7. Muñoz decided upon a 2011 Chevrolet Equinox (the

“Vehicle”) and agreed to purchase it for a cash price of $11,107. Id. ¶ 8. On December 1, she

returned to Executive Kia to take the next steps to complete the transaction: she agreed to pay a

$1,100 down payment and to finance the balance under a retail installment sales contract (the

“Contract”). Id. ¶¶ 9,10. According to the complaint, as Muñoz was reviewing the Contract with

a member of the Executive Kia staff she “questioned a $752 charge for ‘GAP insurance’”. Id. ¶



                                                                                                    1
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 2 of 12



11. In response, the representative informed Muñoz that “GAP insurance was a mandatory

component of the transaction.” Id. ¶ 12. GAP insurance is an addendum to a retail installment

sales contract, which provides that, subject to certain conditions and limitations, in the event of a

total loss of the vehicle the holder of the contract will accept the insurance proceeds in full

satisfaction of the outstanding balance owed on the contract. Id. ¶ 13. According to the

complaint, although Muñoz was not interested in purchasing GAP insurance, she decided to pay

this cost to complete the transaction, since she had been told that this fee was mandatory as part

of Executive Kia’s “low income program.” Id. ¶¶ 14, 18.

       In support of her motion for default judgment, Muñoz submitted a copy of the Retail

Installment Contract. ECF No. 11-5. On the second page of the document, the following

language appears “GAP PROTECTION: Optional Guaranteed Auto Protection (GAP) is

not required to obtain credit. GAP protection will not be provided under this Contract unless

You sign for it below and agree to pay the additional cost shown below . . . . If you want GAP

protection, sign below.” Id. Below this language appears a statement of the cost - $752 – and the

term – 54 months, and below that Muñoz’s signature and the date. Id.

       The Executive Kia sales representative also asked Muñoz to provide her checking

account information so that the finance company, non-party Credit Acceptance Corporation

(“CAC”), could make automatic withdrawals from her bank account. ECF No. 1 ¶ 15. Although

Muñoz did not wish to participate in the automatic withdrawal program, she agreed to do so

since the representative indicated that agreeing to automatic withdrawals was required to

participate in the “low income program” and receive financing for the transaction. Id. ¶¶ 16, 18.

       Muñoz completed the transaction, executed the contract documents, and took delivery of

the Vehicle. Id. ¶ 19. However, shortly thereafter, she “began to experience mechanical problems




                                                                                                     2
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 3 of 12



with the Vehicle in January 2019,” id. ¶ 20, and asked, at that point and again in July 2019, that

Executive Kia either fix the Vehicle or replace it. Id. ¶¶ 21, 23.

       Muñoz subsequently filed suit, alleging in her complaint violations of the Truth in

Lending Act (TILA), the Electronic Funds Transfer Act (EFTA), the Fair Credit Reporting Act

(FRCA), and the Connecticut Unfair Trade Practices Act (CUTPA). ECF No. 1. She properly

served Executive Kia by delivering the complaint to the “Person in Charge at the Time of

Service” at its principal place of business. ECF No. 8. In her motion for default judgment,

Muñoz has dropped her FCRA claim and seeks relief for her remaining three claims. ECF No.

11-1 at 1 n.1.

II. LEGAL STANDARD

       Although “a default constitutes an admission of all the facts ‘well pleaded’ in the

complaint, it does not admit any conclusions of law alleged therein, nor establish the legal

sufficiency of any cause of action.” In re Indus. Diamonds Antitrust Litig., 119 F.Supp.2d 418,

420 (S.D.N.Y. 2000). It therefore “remains for the court to consider whether the unchallenged

facts constitute a legitimate cause of action.” Id. (internal quotation marks omitted); see

also Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry

& Const., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (“A court’s decision to enter a default against

defendants does not by definition entitle plaintiffs to an entry of a default judgment. Rather, the

court may, on plaintiffs' motion, enter a default judgment if liability is established as a matter of

law when the factual allegations of the complaint are taken as true.”). The court must “draw all

reasonable inferences in [the moving party’s] favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d

Cir. 2009).




                                                                                                        3
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 4 of 12



       Once a court determines that a plaintiff is entitled to a default judgment as a matter of

law, it must “conduct an inquiry in order to ascertain the amount of damages with reasonable

certainty.” Credit Lyonnaise Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999).

“Even when a default judgment is warranted based on a party’s failure to defend, the allegations

in the complaint with respect to the amount of the damages are not deemed true.” Id. “A district

court has the discretion to determine the amount of damages to be included in

a default judgment by an evidentiary hearing, detailed affidavits, or documentary

evidence.” Grace v. Bank Leumi Trust Co. of N.Y., 443 F.3d 180, 191 (2d Cir. 2006). It is not

necessary to hold a hearing on damages as long as the court “ensure[s] that there [is] a basis for

the damages specified.” Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989)

(internal quotation marks omitted).

III. DISCUSSION

       Muñoz seeks compensatory damages, punitive damages, and attorneys' fees based on

three causes of action. She asserts that (A) Executive Kia violated the Truth in Lending Act by

including the cost of GAP insurance in the “amount financed,” instead of including this fee as

part of the “finance charge” for the transaction; (B) Executive Kia violated the Electronic Funds

Transfer Act by conditioning the loan on Muñoz’s paying via preauthorized transfers; and (C)

Executive Kia’s conduct was unfair and deceptive in violation of the Connecticut Unfair Trade

Practices Act. I consider each of the Muñoz’s causes of action in turn.

A. Truth in Lending Act

       The Truth in Lending Act (TILA) aims to promote “the informed use of credit” and to

“protect the consumer against inaccurate and unfair credit billing and credit card practices.” 15

U.S.C. § 1601(a). The regulations implementing the statute, which are known as "Regulation Z",




                                                                                                     4
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 5 of 12



are codified at 12 C.F.R. § 226. The Act requires creditors to make certain disclosures before

extending a loan, and delegates authority to the Consumer Financial Protection Bureau (CFPB)

to define the scope and form of the required disclosures. 15 U.S.C. § 1604(a). The information

required to be disclosed includes the amount financed and the consumer’s right to an itemization

of that amount (15 U.S.C. § 1638(a)(2)), the finance charge (15 U.S.C. § 1638(a)(3)), and the

annual percentage rate (15 U.S.C. § 1638(a)(4)). By regulation, creditors must make disclosures

“clearly and conspicuously in writing, in a form that the consumer may keep.” 12 C.F.R. §

226.17. The “amount financed” is calculated by subtracting “any prepaid finance charge” from

the “principal loan amount or the cash price” plus “any other amounts that are financed by the

creditor and are not part of the finance charge.” 12 C.F.R. § 226.18(b). The “finance charge” is

“the cost of consumer credit as a dollar amount” and includes “any charge payable directly or

indirectly by the consumer and imposed directly or indirectly by the creditor as an incident to or

condition of the extension of credit.” 12 C.F.R. § 226.4(a). TILA creates a private cause of

action for damages for violations of its terms. 15 U.S.C. § 1640.

       Regulation Z addresses items such as GAP insurance, stipulating that such “[c]harges or

premiums paid for debt cancellation coverage for amounts exceeding the value of the collateral

securing the obligation or for debt cancellation or debt suspension coverage in the event of the

loss of life, health, or income or in case of accident may be excluded from the finance charge .

. . .” 12 C.F.R. § 226.4(d)(3)(emphasis added). However, this exclusion applies only “if three

conditions are fulfilled: (1) the lender discloses in writing that debt cancellation coverage is not

required; (2) the lender discloses the fee for the initial term of coverage; and (3) the consumer

signs or initials an ‘affirmative written request for coverage after receiving’ these two




                                                                                                       5
           Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 6 of 12



disclosures.” Clark v. Drummer Boy Auto Sales, LLC, No. CIV. 3:06CV01549AWT, 2009 WL

902382, at *2 (D. Conn. Mar. 31, 2009) (citing 12 C.F.R. § 226.4(d)(3)).

          The facts in the complaint, taken as true, fail to establish that Executive Kia violated

TILA regulations. Muñoz’s claim rests on the notion that the oral representation of the sales

representative, which was contrary to the written terms of the contract she signed, is enough to

negate an otherwise adequate TILA disclosure. I disagree. Muñoz alleges that the defendant

included a $752 charge for “GAP insurance” in the Contract, that this fee was a finance charge,

and that the defendant’s sales representative told her that paying this fee was mandatory in order

for Muñoz to finance the balance she owed on the car. ECF No. 1 ¶¶ 11-12. However, the Retail

Installment Contract, ECF No. 11-5, undermines her claim. The Retail Installment Contract

states:

          “GAP Protection: Optional Guaranteed Auto Protection (GAP) is not
          required to obtain credit. GAP protection will not be provided under this
          Contract unless You sign for it below and agree to pay the additional cost shown
          below and on Line 5F of the ITEMIZATION OF AMOUNT FINANCED. You
          may obtain optional GAP protection from a person of Your choice that is
          authorized to sell such coverage and is acceptable to Us. The GAP contract issued
          by the provider of the protection will describe the terms and conditions of
          coverage in further detail. If You want GAP protection, sign below.”

Id. at 2. Just below this language is the cost ($752), the term of coverage (54 months), and the

name of the insurer (Phoenix American Administrators Inc.). Immediately below that are

Muñoz’s signature and the date. This succinct paragraph states in bold text that GAP protection

is “not required to obtain credit” and thus fulfills TILA’s requirement of a “clear and

conspicuous” disclosure. It also fulfills the three requirements for excluding “GAP insurance”

from the finance charge, i.e., it discloses that GAP insurance is not required, it discloses the fee

for the initial term of coverage, and Muñoz signed the affirmative written request for coverage

right beneath these disclosures. ECF No. 11-5 at 2 (“If You want GAP protection, sign below.”).



                                                                                                       6
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 7 of 12



        Muñoz does not claim that the written disclosure was unclear, inconspicuous, or

incomplete. Instead, she asserts that the salesperson’s oral statement that GAP insurance was

required to obtain credit via the “low income” program negated the written disclosure. But

Muñoz cites no authority suggesting that compliance with the written disclosure requirements of

TILA is insufficient to forestall TILA liability when the defendant makes an oral statement

contradicting the written TILA disclosures. And there is substantial authority to the contrary,

albeit none I could find within the Second Circuit. See, e.g., Anthony v. Cmty. Loan and Inv.

Corp., 559 F.2d 1363, 1369–70 (5th Cir.1977) (where disclosure that credit and disability

insurance was not required to obtain loan was adequate to satisfy TILA, plaintiff’s assertion that

she never requested insurance and signed the documents only because she was told to do so was

“insufficient to vary the terms of the contract or to negate the creditor’s full compliance with the

disclosure requirements of Regulation Z,” quoting guidance from the Federal Trade Commission

stating that “[c]onsumers must learn to inspect disclosure statements before signing a contract,

otherwise the purpose of the Act and Regulation Z will be frustrated.”); Nieskens v. Peter, 2010

WL 1626902, at *3 (D. Minn. April 21, 2010) (holding that TILA does not permit rescission

based on theory that oral statements of broker subverted plain language of disclosures); Citibank

v. Dalessio, 756 F. Supp. 2d 1361, 1367 (M.D. Fla. 2010) (holding that mortgagor was not

entitled to a TILA affirmative defense where mortgagor relied on oral misrepresentations that

contradicted the express terms of loan documents); Ford v. Am. Home Mortg. Corp., No. 2:10-

CV-53, 2012 WL 2120724, at *3 (E.D. Tenn. May 21, 2012) (“Fatal to plaintiffs’ claim … is

that TILA applies to written disclosures and does not provide relief based solely on oral

representations.”).




                                                                                                     7
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 8 of 12



       Some of these courts have also relied in part on the parol evidence rule. Anthony, 559

F.2d at 1370 (noting that Georgia’s parol evidence rule was consistent with the purposes of TILA

under these circumstances); Ford, 2012 WL 2120724, at *4 (“[T]he parol evidence rule prohibits

the plaintiffs from pursuing their TILA claim based on alleged oral misrepresentations indicating

that the interest rate was fixed.”). In Connecticut, the parol evidence rule, which “prohibits the

use of extrinsic evidence to vary or contradict the terms of an integrated written contract,” “does

not apply . . . if the written contract is not completely integrated.” Benvenuti Oil Co., Inc. v.

Foss Consultants, Inc., 64 Conn. App. 723, 727 (2001). The Retail Installment Contract in this

case does appear to be fully integrated. It is five pages long, addresses the terms of the financing

in detail, is signed by both parties, and is initialed on each page by Muñoz. Further, although it

does not include a traditional merger clause, which Connecticut courts often treat as conclusive

proof that a contract is completely integrated, id. at 728-29, it does include the following

language: “Any change in the terms of this Contract must be in writing and signed by Us. No

oral changes are binding.” (ECF No. 11-5 at 4.) That language addresses amendments, not the

content of the original deal, but it is further evidence that the intent of the parties was to set down

their entire agreement in writing. In the end, however, I need not decide whether the contract is

fully integrated and thus whether the parol evidence rule technically applies here, because the

issue is not what the terms of the contract were. Instead, the issue is whether the oral statement

by the sales representative about GAP coverage being mandatory makes the GAP charge a

finance charge, and thus creates TILA liability, even though Executive Kia’s clear written

disclosures about GAP fully comply with TILA’s exclusion for debt cancellation coverage. I

conclude that it would be inconsistent with TILA’s emphasis on written disclosures to promote

the “informed use of credit” to allow a consumer to ignore the clear, conspicuous written terms




                                                                                                     8
         Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 9 of 12



of a disclosure by proceeding with a claim based solely on oral statements that contradict the

disclosure. Therefore, because the GAP insurance charge meets the criteria set forth in 12 C.F.R.

§ 226.4(d)(3) to be excluded as a finance charge, and because Muñoz’s TILA claim is premised

on the notion that the GAP charge is a finance charge, I deny her motion for default judgment as

to her TILA claim.

B. Electronic Funds Transfer Act

       The Electronic Fund Transfer Act (EFTA) prohibits any person from conditioning “the

extension of credit to a consumer on such consumer’s repayment by means of preauthorized

electronic fund transfers.” 15 U.S.C. § 1693k. A creditor violating this requirement is liable to

the consumer for actual damages, statutory damages between $100.00 and $1,000.00, court costs,

and reasonable attorneys' fees. 15 U.S.C. § 1693m(a). In assessing the appropriate statutory

damages, courts must consider “the frequency and persistence of [the] noncompliance, the nature

of such noncompliance, and the extent to which the noncompliance was intentional.” 15 U.S.C. §

1693m(b)(1). In this case, Muñoz has established a violation of the EFTA by alleging

that “Executive Kia required the Plaintiff to allow CAC [finance company and non-party, Credit

Acceptance Corporation] to debit Plaintiff’s checking account automatically as a condition of

financing.” (ECF No. 1 ¶ 29.) Muñoz does not claim any actual damages as a result of Executive

Kia’s EFTA violation, but she requests the maximum statutory damages of $1,000.00. Muñoz

alleges that an employee of Executive Kia told her that, “automatic withdrawals were part of

Executive Kia’s ‘low income program’ and that was why she was required to agree to these

items if she wished to finance the transaction.” (ECF No. 1 ¶ 18.). In her Memorandum of Law

in Support for Plaintiff’s Motion for Judgment, Muñoz argues that the reference to the “low

income program” suggests that, “Executive Kia is employing the same illegal requirement with




                                                                                                    9
        Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 10 of 12



some or all of its non-prime or subprime borrowers” and that “it is doubtless that the conduct

was intentional.” (ECF No. 11-1 at 9). Because I agree that this is a reasonable inference to be

drawn from the allegation that Executive Kia told her that “automatic withdrawals were part of

Executive Kia’s ‘low income program’” (ECF No. 1 ¶ 18), I find that Muñoz is entitled to

statutory damages of $1000.00 plus reasonable attorneys' fees.

C. Connecticut Unfair Trade Practices Act

       Finally, Muñoz seeks damages on her state law claim under the Connecticut Unfair Trade

Practices Act (“CUTPA”), Conn. Gen. Stat. § 42-110a et seq. ECF No. 1 ¶ 37. 28 U.S.C. §

1367 permits federal courts to exercise supplemental jurisdiction over state law claims “in any

civil action of which the district courts have original jurisdiction.” Section 1367(c), however,

states that district courts may decline to exercise supplemental jurisdiction over a state law claim

in certain circumstances, including where “the claim raises a novel or complex issue of State

law” or where it “substantially predominates over the claim or claims over which the district

court has original jurisdiction.” 28 U.S.C. § 1367(c)(1), (c)(2).

       In the present case, I decline to exercise supplemental jurisdiction under § 1367(c)(1) and

(c)(2). As discussed above, the Plaintiff has failed to allege a violation of TILA. See Part

III.A., supra. The Plaintiff’s analysis of her CUTPA claim in her brief focuses on the alleged

TILA violation. Specifically, she presents various theories for her CUTPA claim, including that

a TILA violation offends public policy, a TILA violation is a per se violation of CUTPA, and

that, separate from the fact that it allegedly constitutes a TILA violation, forcing consumers to

purchase GAP insurance against their will is a per se violation of CUTPA since it is in violation

of state regulations surrounding the sale of motor vehicles. ECF No. 11-1 at 10-13 (citing TILA,

Conn. Gen. Stat. § 14-62(b)(2), and Conn. Agency Reg. § 42-110b-28(b)(23)). But I have found




                                                                                                    10
        Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 11 of 12



no TILA violation in this case, removing this as a basis for CUTPA liability. Valencia ex rel.

Franco v. Lee, 316 F.3d 299, 306 (2d Cir. 2003) (“[w]here a pendent state claim turns on novel

or unresolved questions of state law . . . principles of federalism and comity may dictate that

these questions be left for decision by the state courts. This is particularly true if the federal

claim on which the state claim hangs has been dismissed.” (internal quotation marks

omitted)). And while the Plaintiff asserts that a violation of EFTA also violates CUTPA (ECF

No. 11-1 at 11), she cites no Connecticut case law or other authority that so holds, and

acknowledges that “such liability has not previously been considered or recognized.” (ECF No.

11-1 at 12). Nor does she provide any real analysis of why this Court should recognize a

CUTPA violation on the basis of an EFTA violation that apparently did not cause any actual

harm. Not all statutory violations are CUTPA violations, Normand Josef Enterprises, Inc. v.

Connecticut Nat. Bank, 230 Conn. 486, 524-25 (1994) (bank’s “technical violation” of bank

execution statute did not violate CUTPA), and I have been unable to find a Connecticut case

addressing whether the type of EFTA violation involved in this case should give rise to CUTPA

liability. I thus decline to exercise supplemental jurisdiction over the Plaintiff’s CUTPA claim

on the ground that it raises a novel issue of State law. 28 U.S.C. § 1367(c)(1). In addition,

because the CUTPA claim is based on a broader range of conduct than the EFTA claim and

because the total of compensatory and punitive damages Muñoz seeks via her CUTPA claim are

likely greater than the $1000 I have determined that she is entitled to under the EFTA, (ECF No.

11-1 at 14), the state law claim substantially predominates over the claim over which this Court

has original jurisdiction. Therefore, I decline to exercise supplemental jurisdiction over the

CUTPA claim on this ground as well. 28 U.S.C. § 1367(c)(2).




                                                                                                     11
        Case 3:19-cv-01793-MPS Document 12 Filed 07/31/20 Page 12 of 12



       The Plaintiff is welcome to pursue her CUTPA theories of liability in the Connecticut

state court system, which would be better equipped to rule on these issues.

       For these reasons, I deny the motion for default judgment as to CUTPA claim and

dismiss that claim without prejudice.

D. Attorney’s Fees

       In the event of a successful action to enforce its obligations, EFTA provides for “the costs

of the action, together with a reasonable attorney’s fee as determined by the court,” 15 U.S.C. §

1693m(a)(3). As discussed above, Muñoz has adequately shown a violation of the EFTA. She

may submit proof of her fees, in the form of an attorney’s declaration and contemporaneous time

entries, within 14 days of the date of this ruling. See New York State Ass’n for Retarded

Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983).

IV. CONCLUSION

       I find that the Muñoz is entitled to $1000.00 in statutory damages under the EFTA, as

well as reasonable attorney’s fees related to this claim. She has not shown a violation of TILA

and this Court declines to exercise supplemental jurisdiction over her CUTPA claim.



IT IS SO ORDERED.


Dated: Hartford, Connecticut
       July 31, 2020
                                                                  /s/
                                                            Michael P. Shea, U.S.D.J.




                                                                                                  12
